 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   LAURA D. WITHERS
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099
   Attorneys for Plaintiff
 6 United States of America

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-00015 DAD
10
                                 Plaintiff,            UNITED STATES’ MOTION TO DISMISS
11                                                     COUNTS FOUR AND FIVE AS TO VILLEGAS
                           v.                          AND ORDER
12
     ERASMO VILLEGAS SUAREZ,
13
                                Defendant.
14

15          The United States, by and through its undersigned counsel, hereby moves to dismiss without

16 prejudice Counts Four and Five of the Third Superseding Indictment as to this defendant only, in the

17 interest of justice.

18    Dated: August 27, 2019                               MCGREGOR W. SCOTT
                                                           United States Attorney
19
                                                    By: /s/ KAREN A. ESCOBAR
20                                                      KAREN A. ESCOBAR
                                                        Assistant United States Attorney
21

22                                                 ORDER

23          IT IS SO ORDERED that Counts Four and Five of the Third Superseding Indictment of the

24 Third Superseding Indictment be dismissed without prejudice only as to the defendant named in the

25 above-captioned matter.

26 IT IS SO ORDERED.
27      Dated:     August 27, 2019
28                                                   UNITED STATES DISTRICT JUDGE


      ORDER                                            1
30
